Citation Nr: 1733878	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-22 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder to include as secondary to herbicide agent exposure and secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to January 1982. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand of this matter is necessary to afford further development to include a VA examination to address the nature and etiology of the Veteran's claimed skin disorder.  As pointed out by the brief by his representative in July 2017, the Veteran is claiming service connection for a skin condition due to exposure to Agent Orange to include rash/chloracne/fungus/discoloration secondary to exposure to herbicides and to additionally as secondary to medication taken for hypertension for which service connection is in effect.  To date, no compensation and pension examination has been conducted to fully address the nature and etiology of the Veteran's claimed skin disorders, to include on a secondary basis to the claimed hypertension medications.  It is noted that a November 2, 2011 VA examination cited by the RO in its January 2012 rating and May 2014 SOC was not for a skin disorder but for hearing loss.  

The evidence of record does not show a specific skin disorder in service.  However he is shown to have toenail fungus shown in a July 2008 Agent Orange registry examination and tinea pedis is repeatedly shown in VA problem lists in 2012 and 2013.  See 3 pg. Agent Orange Registry exam dated 7/3/08 and 123 pg. STRS (actually post service recs) at pg. 59, 62, 69, 80, 96, 123.  Additionally he is shown to have problems with a skin disorder affecting his face with records as early as August 2008 showing complaints of sporadic itching skin in the nasal bridge without lesions and a diagnosis of dermatophytosis and tinea pedis in the feet.  
See 147 pg. doc in VBMS 5/21/10 at pg. 76, 80.  Later in 2010 he was referred to dermatology in May 2010 for a facial rash and in August 2010 was seen in dermatology for a rash on the face with dry skin not improved with treatment which was said to be present since returning from Vietnam (which would be during active duty) and was diagnosed as suspected dermatitis versus seborrheic dermatitis versus other skin disorder.  Later a July 2011 dermatology consult noted similarly findings of a skin disorder on the face diagnosed as photodermatitis which was possibly from diuretics versus sebhorreic dermatitis.  See 37 pg. CAPRI in VBMS at pg. 5-9, 7-9; see also 9 pg. dermatology records in VBMS 8/10/10 (all pages).  

Although the evidence to date does not reflect a skin disorder presumptive to Agent Orange exposure such as chloracne, and if further development does not disclose such a presumptive skin disorder, an opinion should determine if service connection can be established on a direct basis, even if the Veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (stating that even if a presumption is not available, a claimant is not precluded from establishing service connection with proof of direct causation).  Accordingly, the Board finds that another VA examination is indicated to fully and fairly adjudicate this appeal. 

The Board finds that attempts to obtain any outstanding, relevant VA records are to be made.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's VA treatment records from November 2016 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  After completing the above development, to include associating any records with the claims file, schedule the Veteran for appropriate VA examination(s) by a specialist in skin disorders to assess the nature and etiology of his skin disorder(s).  The examiner is to review the claims to become familiar with the pertinent medical history.  The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.

A copy of the letter notifying the Veteran of the date, time, and location of the examination(s) should be associated with the claims folder. 

The examiner should address the following: 

a)  Please identify all diagnosed skin disorders, to include a discussion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any skin disorder including chloracne deemed presumptive to herbicide exposure. 

b)  For any skin disorder, other than chloracne, is it at least as likely as not (a 50 percent or greater probability) that any identified skin disorder began during or is causally related to service, to include as due to presumed Agent Orange exposure? 

c)  If the answer to (a), (b), "no", then is any current skin disorder 1) caused or 2) aggravated by his service-connected hypertension, to include medications taken to treat this hypertension?

All opinions are to be supported with a comprehensive rationale.  The clinician is to consider the Veteran's credible lay statements regarding the onset of symptoms said to begin after he returned from Vietnam as well as the findings from the July 2011 VA dermatology record suggesting a dermatitis caused by the use of diuretics. 

3.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


